DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the specie, major depressive disorder, in the reply filed on 6/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-10, 12, 13, 15, 18, 20-25 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, 13, 15, 18, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., Molecular Psychiatry, 2020;25:1323-1333 (Published online 11/1/2018) and Friedman et al., Nature Communications, 2016;7:11671 in view of WO2008/024398 (‘398). All of the references are of record in IDS filed 
Tan et al. teaches the use of KCNQ opener, ezogabine (also known as retigabine for treating major depressive disorders (see the abstract, page 1324, col. 1, paragraph 2 to col. 2, second paragraph; also Fig.1-3; Table 1-2).
Friedman et al. teaches the use of three different KCNQ openers and the systemic administration of KCNQ opener retigabine as useful in treating depression (see page 2, col. 2, last paragraph bridging page 4, col. 2, first paragraph). Specifically, Friedman et al. teaches “We found that increasing KCNQ channel function using these pharmacological agents increased time spent with the social target in the interaction zone, reversing the social avoidant behaviour in the previously susceptible mice (Fig. 2c). This was complemented by a corresponding decrease in the amount of time spent in the corner zone (Fig. 2d) with no overall change in locomotor activity (Fig. 2e). A reversal of depression-related behaviours was also observed post infusion as assessed by an increase in sucrose preference (Fig. 2f). Finally, during the forced swim test (FST), a widely used animal test predictive of antidepressant action, the time spent immobile decreased in susceptible mice that were infused with pharmacological KCNQ openers (Fig. 2g). Together, these consistent antidepressant effects strongly support that upregulation of KCNQ channel functions in the VTA is a valid approach to potentiate the active resilience mechanism, and that KCNQ channels are a potential druggable target for depression treatment.” (see page 2, col. 2, last paragraph). Friedman et al. further teaches “Chronic systemic administration of retigabine increased sucrose preference and decreased immobility time during the FST in susceptible mice when compared with vehicle treatment, further indicating the antidepressant effects of retigabine (Fig. 3g,h).”
The primary references do not expressly teach the use of the compound A, in the herein claimed dosage, in a method of treating major depressive disorder.  
‘398 teaches compound A as useful as a KCNQ2/3  opener with a 40 to 400-fold improvement over the known compound retigabine (see page 2, line 20 bridging page 4, line 13; page 64, line 14-page 65 line 12, compound in Example 11; page 88, lines 21-27). ‘398 teaches the effective amount of the compound A as 10-2000mg and 300-1200mg (see page 43, lines 1-9).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ compound A, in the herein claimed dosage, in a method of treating major depressive disorder.
One of ordinary skill in the art would have been motivated to employ compound A, in the herein claimed dosage, in a method of treating major depressive disorder. It is well-known that KCNQ openers are useful as an antidepressant to treat major depressive disorder. Employing any known KCNQ openers (or agonist), including compound A, in a method of treating major depressive disorder would be reasonably expected to be effective. Furthermore, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the effective amount taught in the cited prior art encompasses those recited in the claims. Therefore, prima facie case of obviousness exists.
As for the limitations with regard to the selectivity of the potassium channel, those are considered as the intrinsic properties of the instant compound.
No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627